Title: V. Secretary of State to the Speaker of the House of Representatives, 29 December 1790
From: Jefferson, Thomas
To: House of Representatives



Sir
Philadelphia Dec. 29. 1790.

I have now the honour of submitting to the House of Representatives a Report on the navigation and commerce of the United states in the Mediterranean, which they were pleased to refer to me.
I think it my duty to suggest to the consideration of the house  whether it may not be proper to forbid any copy of this report, either printed or manuscript, to be taken; and whether the habitual permission, to persons not of the house, to take notes of what is passing, should not be suspended on this occasion. An unreserved communication, which may be proper, and necessary, for the information of our own government, may be improper and even injurious if handed to the government of other nations. I submit to the judgment of the house whether some parts of this report may not be of that nature.
I have the honour to be with the most profound respect Sir Your most obedient & most humble servant,

Th: Jefferson

